ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
 Response to Amendment
The amendments made to claims 1, 9, 18, and 27 in the response filed 4/12/22 is acknowledged.
Claims 1, 4-11, 15, 18-21, and 23-27 are pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Greenwald on 5/9/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An orthotic device for donning by a wearer to treat scoliosis, comprising:
a torso section fabricated from resilient material, configured for conforming to at least a portion of the wearer's torso, and including a front portion, a rear portion, a first side, and a second side, wherein the first side includes a first attachment point and the second side includes a second attachment point and a third attachment point, wherein the torso section has a shape wherein at least one of the first, second, and third attachment points is indented relative to adjacent portions of the respective first and/or second sides such that a circumference of the torso section is reduced at the indent or indents when the torso section is in a non-tensioned condition; and 
a reinforcement configured for applying a force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat  scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape, that are attached to the torso section, and that extend across the front portion, the rear portion, or both, of the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the reinforcement attached to the second and third attachment points at the second side of the torso section, 
wherein the resilient reinforcement is attached to the first, second, and third attachment points of the torso section with the resilient reinforcement in a non-tensioned condition such that the resilient reinforcement attached to the torso section is stretched automatically and thereby becomes tensioned only when the orthotic device is donned by the wearer and thereby applies the force to the wearer's torso, and 
wherein the indent or indents at the first, second, and/or third attachment points are formed when the torso section and the reinforcement are both in their respective non-tensioned conditions such that the indent or indents are formed by the shape of the torso section in its non-tensioned condition and not due to untensioning of the reinforcement, and
wherein the reinforcement does not extend over any of the wearer’s shoulders when worn.
Claim 5 (Currently Amended by Examiner): An orthotic device according to claim 1, wherein the reinforcement is a first reinforcement, further comprising a second reinforcement, the second reinforcement comprising resilient material stitched to the torso section such that it applies a rotational force that is configured to rotate the torso of the wearer, wherein the second reinforcement has [[at]] a first end located at  the front portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of the torso section, and further extends diagonally downwards across the front  portion of the torso section to a second end located at a hip portion of the torso section.
Claim 7 (Currently Amended by Examiner): An orthotic device according to claim 6, wherein the reinforcement comprises sections of the different resilient material capable of providing a constant force to urge the wearer's torso in a specific direction, the sections of the different resilient material being applied to the torso section in the form of panels or strips of material.
Claim 9 (Currently Amended by Examiner): An orthotic device according to claim 1 wherein in use the second attachment point is configured to be located at the wearer's hip on the second side of the torso section, the third attachment point is configured to be located below an arm opening on the second side of the torso section, and the first attachment point is configured to be located between the wearer's hip and  an arm opening on the first side of the torso section.
Claim 10 (Currently Cancelled by Examiner)
Claim 15 (Currently Amended by Examiner): An orthotic device according to claim 1, wherein the reinforcement is stitched to the torso section along edges of the resilient material of the reinforcement.
Claim 18 (Currently Amended by Examiner): An orthotic device for donning by a wearer to treat scoliosis, comprising: 
a torso section fabricated from resilient material and configured for conforming to at least a portion of the wearer's torso, wherein the torso section has first and second sides with a first attachment point at the first side and second and third attachment points at the second side, wherein the torso section has a shape with at least one of the first and third attachment points indented relative to adjacent portions of the respective first and/or second sides such that a circumference of the torso section is reduced at the indent or indents, wherein the first attachment point is located vertically higher than the second attachment point and vertically lower than the third attachment point, wherein the second attachment point is not indented relative to adjacent portions of the second side; and 
a reinforcement configured for applying a lateral force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat  scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points at the second side of the torso section, 
wherein the indent or indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indent or indents are not formed due to untensioning of the reinforcement, such that the reinforcement is stretched automatically so that the attachment points are no longer indented relative to adjacent portions of the respective first and/or second sides when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer's torso, and
wherein the reinforcement does not extend over any of the wearer’s shoulders when worn.
Claim 19 (Currently Amended by Examiner): An orthotic device according to claim 18 wherein the second attachment point is configured to be located at the wearer's hip on the second side of the torso section and the third attachment point is located below an arm opening on the second side of the torso section, the first attachment point being configured to be located between the wearer's hip and  an arm opening on the first side of the torso section
Claim 20 (Currently Amended by Examiner): A method of making an orthotic device according to claim 1, comprising the steps of: 
providing the torso section with the first and second sides having the respective indent or indents at the respective first, second, and/or third attachment points pre-existing in [[a]]the shape of the torso section when in its non-tensioned condition; and 
attaching the reinforcement to the torso section when the reinforcement is in its non-tensioned condition
Claim 21 (Currently Amended by Examiner): An orthotic device according to claim 1, wherein the reinforcement is a first reinforcement, further comprising a second reinforcement, the second reinforcement comprising resilient material attached to the torso section such that it applies a rotational force that is configured to rotate the torso of the wearer, wherein the second reinforcement has [[at]] a first end located at a  rear portion of the torso section adjacent to a shoulder of the torso section, extends over the shoulder and downwards beneath an armpit of the torso section, and further extends diagonally downwards across the rear  portion of the torso section to a second end located at a hip portion of the torso section, or wherein the second reinforcement has a first end located at  the front portion of the torso section adjacent to [[a]]the shoulder of the torso section, extends over the shoulder and downwards beneath [[an]]the armpit of the torso section, and further extends diagonally downwards across the front  portion of the torso section to a second end located at [[a]]the hip portion of the torso section.
Claim 27 (Currently Amended by Examiner): An orthotic device for donning by a wearer to treat scoliosis, comprising: 
a torso section fabricated from resilient material and configured for conforming to at least a portion of the wearer's torso, wherein the torso section has first and second sides with a first attachment point at the first side and second and third attachment points at the second side, and wherein the torso section has a shape with the first attachment point indented relative to adjacent portions of the first side and with the third attachment point indented relative to adjacent portions of the second side such that a circumference of the torso section is reduced at the indents and thus such that when donned by the wearer the torso section needs to stretch more at the indents than at the adjacent portions to conform to the wearer's torso, wherein the first attachment point is located vertically higher than the second attachment point and vertically lower than the third attachment point, and wherein the second attachment point is not indented relative to adjacent portions of the second side; and 
a reinforcement configured for applying a lateral force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat  scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points at the second side of the torso section, wherein at least one of the panels of the V-shaped reinforcement extends diagonally across the torso section between the indents of the first and second sides, 
wherein the indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indents are not formed due to untensioning of the reinforcement, wherein the reinforcement is stretched automatically when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer's torso, and
wherein the reinforcement does not extend over any of the wearer’s shoulders when worn.

Reasons for Allowance
Claims 1, 4-9, 11, 15, 18-21, and 23-27 are allowed.
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthotic device for donning by a wearer to treat scoliosis, comprising: a torso section including a front portion, a rear portion, a first side, and a second side, wherein the first side includes a first attachment point and the second side includes a second attachment point and a third attachment point, wherein the torso section has a shape wherein at least one of the first, second, and third attachment points is indented relative to adjacent portions of the respective first and/or second sides such that a circumference of the torso section is reduced at the indent or indents when the torso section is in a non-tensioned condition; and a reinforcement configured for applying a force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape, that are attached to the torso section, and that extend across the front portion, the rear portion, or both, of the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the reinforcement attached to the second and third attachment points at the second side of the torso section, wherein the resilient reinforcement is attached to the first, second, and third attachment points of the torso section with the resilient reinforcement in a non-tensioned condition such that the resilient reinforcement attached to the torso section is stretched automatically and thereby becomes tensioned only when the orthotic device is donned by the wearer and thereby applies the force to the wearer's torso, and wherein the indent or indents at the first, second, and/or third attachment points are formed when the torso section and the reinforcement are both in their respective non-tensioned conditions such that the indent or indents are formed by the shape of the torso section in its non-tensioned condition and not due to untensioning of the reinforcement, and wherein the reinforcement does not extend over any of the wearer’s shoulders when worn, in combination with all other features recited in the claim. Fischer et al. DE 10 2010 000 189 A1 is the closest prior art of record and discloses an orthotic device for the torso (figs. 5 and 6 and [0021]) comprising a resilient reinforcement 12b that forms a V-shaped panel with an apex on a first side and the ends of the V-shaped panel on a second side (figs. 5 and 6, the apex of the V-shape being on the right side of the torso, and the ends being the left side). Fischer discloses this reinforcement providing a clamping (reinforcing) force to counteract deformity of the body ([0021]). However, Fischer’s resilient V-shaped panel extends over one of the shoulders of the wearer, as opposed to the claimed invention, which requires that the reinforcement does not extend over any of the wearer’s shoulders when worn (this can be seen in figs. 1 and 3 of the instant application). Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Fischer to address its deficiencies. Dependent claims 4-9, 11, 15, 20, and 21 are allowed by virtue of their dependence on independent claim(s) 1.
Regarding independent claim(s) 18, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthotic device for donning by a wearer to treat scoliosis, comprising: a torso section fabricated from resilient material, wherein the torso section has first and second sides with a first attachment point at the first side and second and third attachment points at the second side, wherein the torso section has a shape with at least one of the first and third attachment points indented relative to adjacent portions of the respective first and/or second sides such that a circumference of the torso section is reduced at the indent or indents, wherein the first attachment point is located vertically higher than the second attachment point and vertically lower than the third attachment point, wherein the second attachment point is not indented relative to adjacent portions of the second side; and a reinforcement configured for applying a lateral force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points at the second side of the torso section, wherein the indent or indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indent or indents are not formed due to untensioning of the reinforcement, such that the reinforcement is stretched automatically so that the attachment points are no longer indented relative to adjacent portions of the respective first and/or second sides when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer's torso, and wherein the reinforcement does not extend over any of the wearer’s shoulders when worn, in combination with all other features recited in the claim. Fischer is the closest prior art of record and is described above, which is not duplicated here for brevity. However, Fischer’s resilient V-shaped panel extends over one of the shoulders of the wearer, as opposed to the claimed invention, which requires that the reinforcement does not extend over any of the wearer’s shoulders when worn (this can be seen in figs. 1 and 3 of the instant application). Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Fischer to address its deficiencies. Dependent claims 19 and 23-26 are allowed by virtue of their dependence on independent claim(s) 18.
Regarding independent claim(s) 27, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthotic device for donning by a wearer to treat scoliosis, comprising: a torso section, wherein the torso section has first and second sides with a first attachment point at the first side and second and third attachment points at the second side, and wherein the torso section has a shape with the first attachment point indented relative to adjacent portions of the first side and with the third attachment point indented relative to adjacent portions of the second side such that a circumference of the torso section is reduced at the indents and thus such that when donned by the wearer the torso section needs to stretch more at the indents than at the adjacent portions to conform to the wearer's torso, wherein the first attachment point is located vertically higher than the second attachment point and vertically lower than the third attachment point, and wherein the second attachment point is not indented relative to adjacent portions of the second side; and a reinforcement configured for applying a lateral force to the wearer's torso to urge a portion of the wearer's spine in a lateral direction to treat scoliosis, the reinforcement comprising a panel of resilient material including two panel portions that are angled relative to each other to form a V-shape and that extend across the torso section between the first and second sides, with a first apex end of the V-shaped reinforcement attached to the first attachment point at the first side of the torso section and second and third opposite ends of the V-shaped reinforcement attached to the second and third attachment points at the second side of the torso section, wherein at least one of the panels of the V-shaped reinforcement extends diagonally across the torso section between the indents of the first and second sides, wherein the indents are formed when the torso section and the reinforcement are both in a non-tensioned condition such that the indents are not formed due to untensioning of the reinforcement, wherein the reinforcement is stretched automatically when the orthotic device is donned by the wearer and thereby applies the lateral force to the wearer's torso, and wherein the reinforcement does not extend over any of the wearer’s shoulders when worn, in combination with all other features recited in the claim. Fischer is the closest prior art of record and is described above, which is not duplicated here for brevity. However, Fischer’s resilient V-shaped panel extends over one of the shoulders of the wearer, as opposed to the claimed invention, which requires that the reinforcement does not extend over any of the wearer’s shoulders when worn (this can be seen in figs. 1 and 3 of the instant application). Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Fischer to address its deficiencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wynne et al. US 9,452,074 B2
Yoshihara US 4,698,847
Kostrzewski US 8,533,864 B1
Ostergard et al. US 8,287,478 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786